Martin Ch. J.:
I concur with my brother Campbell that the judgment should be reversed. Upon the subject of the admissibility of the cross-examination of Allison, respecting his interest and the terms of his holding, I have no doubt but thal the questions were proper, as they related to facts and circumstances connected with the matters stated in hi< direct examination, and to no new matter touching the merits of the case. They related to the terms and conditions of the holding, respecting which Allison had already testified; and are admissible under the rule of The People v. Horton, Dewey v. Campau, The Phil. & T. R. R. Co. v. Simpson, 14 Pet. 448, and Johnson v. Jones (reaffirming the rule), 1 Blade, 209.

Judgment reversed.